DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200234634 A1), further in view of Chaji (US 20190080645 A1)
Regarding claim 1,  Li teaches A method for driving an organic light emitting diode (OLED) display having a first plurality of pixel lines having a first pixel density and a second plurality of pixel lines having a second pixel density higher than the first pixel density,  (Fig. 1 shows A1, A2, and A3 display regions with different pixel density. Para 39, 43)	
the method comprising: driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed, where during each of the frames the drive signals have a pixel on time during which pixels in the pixel lines driven by the drive signals emit light and a pixel off time during which pixels in the pixel lines driven by the drive signals are dark, pixels are driven to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines. (Fig. 4 shows the pixel circuit. Para 43, 48 shows that the pixel are driven with on and off time).
However Li does not teach wherein the pixel on times and the pixel off times are varied between the drive signals of the first plurality of pixel lines and the drive signals of the second plurality of pixel lines to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines.


Regarding claim 2, Li and Chaji already teach the method of claim 1, 		and Chaji further teaches wherein the pixel on time of the drive signals of the first plurality of pixel lines is greater than the pixel on time of the drive signals of the second plurality of pixel lines. (Para 32. So the lower density pixel area would have longer emission time)

Regarding claim 3, Li and Chaji already teach the method of claim 2, 	However Li and Chaji do not teach wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of pixel lines.
However it is obvious to one of the skilled in the art that depending on the density difference that wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li and Chaji to teach wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of pixel lines so the pixel on time can be best adjusted to reduce the brightness variation in order to enhance viewing experience.

Regarding claim 4, Li and Chaji already teaches the method of claim 1, 
Li and Chaji further teaches wherein the pixel on time of the drive signals of the first plurality pixel is determined based on difference between the first pixel density and the second pixel density. (See rejection for claim 1 as Li teaches the adjustment is based on pixel density difference and Chaji teaches that the duty cycle and emission time is used to adjust brightness)

	Regarding claim 5, Li and Chaji already teach the method of claim 1, 
And Chaji further teaches wherein driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed comprises: determining a brightness for the display; and determining the drive signals based on the brightness. (Para 32)

Regarding claim 6, Li and Chaji already teach the method of claim 5, 


Regarding claim 7, Li and Chaji already teach the method of claim 1,
And Chaji further teaches wherein driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed comprises: providing a first emission start pulse for a first emission signal generator to generate the drive signals for the first plurality of pixel lines and a second emission start pulse for a second emission signal generator to generate the drive signals for the second plurality of pixel lines. (Para 32)

	Regarding claims 10-16, refer to rejection for claims 1-7 respectively.

Refer to rejection for claims 19-20, refer to rejections for claims 1-2 respectively.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200234634 A1), in view of Chaji (US 20190080645 A1), further in view of Park et al. (US 20110285752 A1)

However Li and Chaji do not teach wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts.
However Park teaches wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts. (Para 70. Please note that each distinct row of pixels have different EM start time)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li and Chaji with Park to teach wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts in order to produce a predictable result of driving the display to display image with emission signals as taught by Park.

Regarding claim 9, refer to rejection for claim 8.

Regarding claims 17-18, refer to rejections for claims 8-9 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626